The appellee, as plaintiff below, sued appellant, as defendant, in one of the justice's courts of Harris county, to recover damages for an alleged breach of contract, and recovered judgment against appellant in that court for $100. Appellant appealed the case to one of the county courts at law of Harris county, and there appellee again recovered judgment in the sum of $100, and from the latter judgment this appeal has been prosecuted.
There is no statement of facts in the record, nor is there any brief for either side, nor any assignments of error. Such being the situation here, we presume that the trial court correctly rendered judgment against appellant, and, there being no fundamental error, the judgment should be affirmed; and it has been accordingly so ordered,